DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, at multiple locations (e.g. line 13 of page 15, line 19 of page 18, etc.), the recitation of “T2FNN” should be amended to recite “the T2FNN” to clarify that each of the recitations to T2FNN and “the T2FNN” (e.g. line 8 of page 16) reference the same T2FNN.
In claim 1, at line 18 of page 15, the recited “vector” should be amended to recite “the input vector” to clearly indicate the vector used. 
In claim 1, at line 16 of page 16, the “consequent laye” should be amended to recite “consequent layer” to correct a misspelling;
In claim 1, at lines 8, 10, and 12 of page 19, the recitation of “WWTP” should be amended to recite “the WWTP” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the matrix" in lines 17-18 of page 15.  There is insufficient antecedent basis for this limitation in the claim because there’s no previous recitation of a “matrix” in the claim. For purposes of examination, “the matrix” will be understood to reference the input layer’s weight matrix as it appears to be applicant’s intent.
Claim 1 recites the limitation “wherein P is the total number of membership neurons” in line 2 of page 16. There is insufficient antecedent basis for this limitation in the claim because there’s no previous recitation of a “total number of membership neurons” in the claim. For purposes of examination, this limitation will be understood as indicating there a P and only P membership neurons in the membership layer because the claim (at line 19 of page 15) recites “the membership layer contains P membership neurons” and it, therefore, appears to be applicant’s intent.
Claim 1 recites the limitation “M is the total number of rule neurons” in lines 2-3 of page 16. There is insufficient antecedent basis for this limitation in the claim because there’s no previous recitation of a “rule neurons” or a “total number of rule neurons” in the claim. For purposes of examination, this limitation will be understood as indicating there a M and only M rule neurons in the later recited rule layer because the claim (at line 10 of page 16) recites “the rule layer contains M rule neurons” and it, therefore, appears to be applicant’s intent.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, doesn’t teach or suggest a method for controlling dissolved oxygen and nitrate nitrogen concentrations of a wastewater treatment process comprising training a type-2 fuzzy neural network (T2FNN) by dividing parameters of the T2FNN into global and local parameters and utilizing a parameter cooperative strategy to optimize and update the global and local parameters of the T2FNN cooperatively, as recited in step (2) of claim 1.
Qiao et al., “Adaptive Fuzzy Neural Network Control of Wastewater Treatment Process with Multiobjective Operation”, (hereinafter Qiao) the closest prior art of record, teaches a method of controlling a wastewater treatment process using a fuzzy neural network to optimize a dissolved oxygen concentration and as well as a nitrogen nitrate concentration. Qiao doesn’t teach training the T2FNN utilizing a parameter cooperative strategy as recited in claim 1.
Han et al., “A Self-Organizing Interval Type-2 Fuzzy-Neural-Network for Modeling Nonlinear Systems”, (hereinafter Han) teaches a Type-2 fuzzy-neural-network comprising five layers: an input layer, a membership layer, a rule/firing layer, a consequent layer and an output layer, wherein the neural network is used to model a nonlinear system (e.g. wastewater treatment process). Han doesn’t teach training the T2FNN utilizing a parameter cooperative strategy as recited in claim 1.
Honggui, Han, Li Ying, and Qiao Junfei, “A Fuzzy Neural Network Approach for Online Fault Detection in Waste Water Treatment Process”, (hereinafter Ying) teaches a 4-layer fuzzy neural network (FNN) that receives sensor inputs from a wastewater treatment process and provides an alarm signal when a fault is detected. Ying doesn’t teach training the T2FNN utilizing a parameter cooperative strategy as recited in claim 1.
Applegate et al., U.S. Patent No. 7,413,654, (hereinafter Applegate) teaches a wastewater treatment process that controls aeration based on a comparison between a measured value and a set-point value in order to reduces solid nutrients. Applegate doesn’t teach training the T2FNN utilizing a parameter cooperative strategy as recited in claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123